



EXHIBIT 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of the
22nd day of September, 2016 by and between A. SCHULMAN, INC., a Delaware
corporation (the "Employer" or "Company"), and Joseph M. Gingo (the "Employee").


WHEREAS, Employee previously served the Company or the Companies (as defined
herein) as its President and Chief Executive Officer from January 1, 2008
through December 31, 2014;


WHEREAS, Employee currently serves as the Chairman of the Board of Directors of
the Company ("Board"); and


WHEREAS, on August 18, 2016, the Board approved the re-appointment of Employee
as the Company's President and Chief Executive Officer effective August 18,
2016, and authorized the execution and delivery of this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto agree as follows:


1.DEFINED TERMS


The definitions of capitalized terms used in this Agreement (unless stated where
first used) are provided in Section 20 hereof.


2.EMPLOYMENT


During the Term of this Agreement, the Employer hereby agrees to employ Employee
as President and Chief Executive Officer for the Employer, and the Employee
hereby accepts such employment on the terms and conditions herein contained.
Further, as a condition to this Agreement, it is anticipated that Employee will
be nominated to be elected to the Board of Directors of the Company and, if
elected, shall be appointed to serve as Chairman of the Board of Directors.


3.DUTIES AND CONDITIONS OF EMPLOYMENT


3.1 DUTIES. The Employee shall devote his entire business time, attention and
energies to the Employer and shall not engage in any conduct which shall reflect
adversely upon the Employer. The Employee shall perform such duties for the
Employer as may be assigned to one in his executive status and capacity by the
Board. The Employee shall serve diligently and to the best of his ability.


During his employment by the Employer, the Employee shall not, without the
Company's prior written consent, be engaged in any other business activity,
whether or not such business activity is pursued for gain, profit or other
pecuniary advantage, except that notwithstanding the foregoing, he may invest
his personal funds for his own account; provided that such investment shall be
passive and not controlling in any such investment and subject to the provisions
of Section 13.2 hereof and provided further that he will not be required to
provide any substantial services on behalf of such enterprise. Notwithstanding
the foregoing, the Employee may serve on the boards of directors of other
corporations during the Term as long as such service does not interfere with the
performance of his duties hereunder and is in compliance with other applicable
policies of the Company and the Board.







--------------------------------------------------------------------------------





3.2 CONDITIONS. The Employee shall be provided with suitable office space,
furnishings, secretarial and administrative assistance. Without the Employee's
consent, the Employee shall not be required to report principally to an office
located more than five hundred (500) miles from Akron, Ohio. In addition to the
foregoing, Employee shall be entitled to receive the benefits and other
compensation described in Exhibit A attached hereto, the terms of which are
incorporated herein.


3.3 BOARD SERVICE AND FEES. Upon the effective date of this Agreement Employee
shall no longer be eligible to receive fees as a director of the Board or as a
member of any Board committee. Employee shall, however, continue to be eligible
to serve on the Executive Committee and to continue to serve as Chairman of the
Board, without additional consideration to his compensation as President and
Chief Executive Officer as provided in this Agreement.


4.    TERM OF AGREEMENT; TERMINATION OF EMPLOYMENT; ESCROW DURING DISPUTE


4.1 TERM OF AGREEMENT. The "Term" for this Agreement shall commence on September
22, 2016 and shall end on August 31, 2018, provided, however, that Employer may,
upon providing written notice to Employee at least ninety (90) days prior to
August 31, 2018, extend the Term for one additional year until August 31, 2019
(“Extension”). Nothing in this Agreement shall amend, modify or alter
compensation paid or awards settled to the Employee prior to the commencement of
the Term.


4.2 TERMINATION OF EMPLOYMENT. The Company may terminate the employment of the
Employee for Cause pursuant to this Agreement. The Employee may terminate his
employment pursuant to this Agreement if the Employer fails to make full and
timely payments of any of the sums provided for in Exhibit A, Sections 5 and 6
hereof (subject to Section 7.2 hereof), or otherwise shall breach its covenants
hereunder in any material respect, including but not limited to, (i) a
diminution in Employee's title, authority, duties, responsibilities or reporting
relationship; (ii) the Company's failure to nominate Employee for election to
the Board and to use its best efforts to have him elected and re-elected, as
applicable; (iii) failure to by appointed as Chairman if elected to the Board of
Directors; or (iv) a material adverse change in the reporting structure
applicable to the Employee ("Resignation for Cause"). A termination of
employment by the Employee due to Resignation for Cause will entitle the
Employee to the same benefits as if the Employee's employment was terminated
without Cause. Employee may terminate his employment pursuant to this Agreement
by providing written notice of voluntary termination of employment due to
retirement. Any termination of employment other than a termination by the
Company for Cause shall be a Retirement under any Equity Incentive Plan pursuant
to which Awards are granted.


4.3 ESCROW DURING A TERMINATION DISPUTE. If the Employee is terminated for
Cause, and, within thirty (30) days of such termination, Employee notifies the
Employer of his intention to adjudicate such termination as improper, the
Employer agrees that it will deposit with KeyBank, National Association (or any
successor thereto), as Escrow Agent the installments of the Employee's Base
Salary and any bonuses due to be paid (as provided in Section 5 below) as the
same would have become payable but for such termination ("Escrow Amount"). In
the event of a final adjudication by a tribunal of competent jurisdiction that
such termination was not for Cause, then the Escrow Amount, plus any interest
earned thereon, shall be delivered promptly to the Employee. If such
adjudication shall be in favor of the Employer, the Escrow Agent shall return
the Escrow Amount, plus such interest, to the Employer.


The Escrow Amount shall not be deemed to be liquidated damages but the Employer
shall be entitled to a credit against any such award to the extent of the sums
so delivered to the Employee.









--------------------------------------------------------------------------------





5.    COMPENSATION


The Employer agrees to pay to the Employee as compensation for his services
hereunder a Base Salary equal to the fixed annual salary as shown on Exhibit A
hereto and as will be shown on the Employer's employment records, payable in
substantially equal weekly, biweekly, bimonthly or monthly installments, as the
case may be, in a manner consistent with the Employer's payroll practices, as
the same may be changed from time to time. The Base Salary may be
discretionarily increased by the Compensation Committee of the Board from time
to time as it deems appropriate in its reasonable business judgment. The Base
Salary in effect from time to time shall not be decreased during the Term
(except as provided in Section 7.2).


It is understood and agreed that the Employee's compensation may not be limited
to his Base Salary and that the Employee may receive an Annual Bonus, incentive
compensation and/or equity awards in the amounts, if any, determined annually by
the Employer and/or as further described on Exhibit A.


The Employee shall also be entitled to participate (at Employee's election) in
employee compensation and benefit plans available generally to executives of the
Employer (including, without limitation, any tax-qualified profit sharing plan,
nonqualified profit sharing plan, life insurance plan and health insurance plan)
on a level appropriate with his position and on the same terms and conditions as
offered to other executive officers of the Company, and shall receive the
employee fringe benefits available generally to executives of the Employer in
accordance with Employer policies.


The Employee will also be entitled to the other compensation elements described
in Exhibit A in the manner set forth therein.


1.EXPENSES


6.1 GENERALLY. Employee is authorized to incur during the Term reasonable
expenses for promoting the business of the Employer, including expenses for
entertainment, travel and similar items. The Employer shall reimburse the
Employee in accordance with the Employer's policy for all such expenses upon the
presentation by the Employee, from time to time, of an itemized account of such
expenditures.


6.2 ATTORNEY FEES. Employee is authorized to incur, and Employer will reimburse,
reasonable attorney fees and accounting fees not to exceed $10,000 for reviewing
this Agreement and advising Employee in connection with such review.


2.PRE-TERMINATION COMPENSATION; DISABILITY


7.1 NORMAL PRE-TERMINATION COMPENSATION. If the Employee's employment shall be
terminated for any reason during the Term, the Employer shall pay the Employee's
Base Salary to the Employee through the Date of Termination at the rate in
effect at the time the Notice of Termination is given (subject to Section 7.2
hereof) within thirty (30) days following the Date of Termination, together with
all compensation and benefits payable to the Employee through the Date of
Termination under the terms of any compensation or benefit plan, program or
arrangement maintained by the Employer during such period. Subject to Sections
8, 9, 10 and 11 hereof, after completing the expense reimbursements required by
Section 6 hereof, making the payments and providing the benefits required by
this Section 7, the Employer shall have no further obligations to the Employee
under this Agreement.


7.2 DISABILITY ADJUSTMENT TO BASE SALARY PAYMENTS. During the Term, during any
period that the Employee is Disabled, but in no event for more than twenty-four
(24) months (the "Disability Period"), the Employer shall pay only sixty percent
(60%) of the Employee's Base Salary to the Employee at the rate in effect at the
commencement of any such Disability Period (less amounts, if any,





--------------------------------------------------------------------------------





payable to the Employee at or prior to the time of any such Base Salary payment
under disability benefit plans of the Employer or under the Social Security
disability insurance program). After six (6) months of Disability, the Employer
shall have the right to terminate the Employee's employment pursuant to this
Agreement and all Base Salary payments shall cease; provided, however, that the
sixty percent (60%) payments described in the foregoing sentence, as well as
medical benefits for the Employee and his dependents if Employee elects to be a
participant in connection with such benefits, shall continue for the Disability
Period. All payments made pursuant to this Section 7.2 shall be made in
accordance with the regular payroll practices of the Employer. Except to the
extent provided in this Section 7.2, all Base Salary payments to the Employee
shall be abated during the Disability Period. Subject to Sections 8, 9, 10 and
11 hereof, after completing the expense reimbursements required by Section 6
hereof, making the payments and providing the benefits required by this Section
7, the Employer shall have no further obligations to the Employee under this
Agreement.


8.    NORMAL POST-TERMINATION PAYMENTS; CONTINUATION PAY; TERMINATION PAY;
PROMPT PAYMENT


Wherever used in this Agreement, the words "terminate," "terminated" or
"termination" in connection with the Employee's employment shall mean the
Employee's "separation from service," within the meaning of Section 409A of the
Code and Treasury Regulation Section 1.409A-1(h), from the Employer and any
person with whom the Employer would be considered a single employer under
Sections 414(b) and (c) of the Code.


8.1 NORMAL POST-TERMINATION PAYMENTS. If the Employee's employment shall be
terminated for any reason during the Term of this Agreement, the Employer shall
pay the Employee's normal post-termination compensation and benefits to the
Employee as such payments become due. Such post-termination compensation and
benefits shall be determined under, and paid in accordance with, the Employer's
retirement, insurance and other compensation or benefit plans, programs and
arrangements (other than this Agreement).


8.2 CONTINUATION PAY; TERMINATION PAY. Notwithstanding anything to the contrary
in Sections 7.2, 9.1 or 10.1 hereof, if the laws governing this Agreement shall
require that the Employer continue to pay or otherwise compensate the Employee
for any period of time following termination of the Employee's employment
("Continuation Pay") or if such laws require certain amounts of severance pay,
termination compensation or the like (collectively, "Termination Pay"), then to
the fullest extent permitted by law any payments to the Employee pursuant to
Section 7.2, 9.1 or 10.1 hereof shall be included in the calculation of
Continuation Pay and Termination Pay and such payments shall be deducted from
the amount of Continuation Pay or Termination Pay due the Employee.


8.3 TIME OF PAYMENTS. Any payments due under Sections 5, 6, 7 or 9 hereof or
this Section 8 shall be made as specified in such sections and shall be made to
the Employee or in accordance with Section 14.2 hereof, as the case may be.
Notwithstanding anything in this Agreement to the contrary, if the Employee is a
"specified employee," within the meaning of Section 409A of the Code and as
determined under the Company's policy for determining specified employees, on
the Date of Termination, all payments under this Agreement that are subject to
Section 409A of the Code and become payable in connection with the Employee's
termination shall not be paid (or commence to be paid) until the first business
day of the seventh month following the Date of Termination (or, if earlier, the
Employee's death). The first payment that can be made shall include the
cumulative amount of any amounts that could not be paid during such postponement
period.







--------------------------------------------------------------------------------





1.POST-TERMINATION PAYMENTS UPON TERMINATION BY DEATH OR BY THE EMPLOYER WITHOUT
CAUSE


9.1 DEATH BENEFIT. If the Employee's employment shall be terminated by death
during the Term, then, in addition to the compensation and benefits provided by
Sections 7.1 and 8 hereof, within ninety (90) days following the Employee's
death, the Employer shall pay a lump sum amount equal to sixty percent (60%) of
the Base Salary for twenty-four (24) months in accordance with Section 14.2.


9.2 TERMINATION BY THE EMPLOYER WITHOUT CAUSE. If the Employer shall terminate
the Employee's employment during the Term without Cause (but not for Disability
or in connection with the Employee's death), the Employer shall pay the Employee
commencing within sixty (60) days following termination (or with respect to
Section 9.2(d) below within sixty (60) days following the end of the respective
performance period), in consideration of Employee's obligations under Section
13.2, and only if those obligations continue to be met during this payment
period: (a) his Base Salary until the end of the Term, in accordance with
Employer's regular payroll practices; (b) Bonus(es) with respect to each August
31 remaining in the Term in amount(s) equal to Employee's annual Base Salary and
payable in each case on the next October 31; (c) vesting of any equity award
which has time-based vesting (a "Time-Based Award"); and (d) vesting of any
equity award which has performance-based vesting (a "Performance-Based Award"
and, collectively with the Time-Based Award, the "Awards") in accordance with
the terms of the agreements for such Awards. Notwithstanding the foregoing, any
Performance-Based Award shall vest if, and only if, at the end of the applicable
performance period the performance criteria for each Performance-Based Award is
achieved and then only to the extent of such achievement.


2.SEVERANCE PAYMENTS; BEST NET EFFECTS


10.1 SEVERANCE PAYMENTS. Upon the termination of the Employee's employment
following a Change in Control, Employee shall not be entitled to any additional
payments or benefits but shall remain entitled to those payments and benefits
payable under Sections 5, 6, 7, 8 or 9 hereof as the case may be.
Notwithstanding the foregoing, a termination by the Employee due to Good Reason
will entitle the Employee to the same benefits as if the Employee's employment
was terminated without Cause.


10.2 EXCESS PARACHUTE PAYMENT. Notwithstanding anything to the contrary in this
Agreement, if any payments or benefits paid or payable to the Employee pursuant
to this Agreement or any other plan, program or arrangement maintained by the
Company or an Affiliate would constitute a "parachute payment" within the
meaning of Section 280G of the Code, then the Employee shall receive the greater
of: (a) one dollar ($1.00) less than the amount which would cause the payments
and benefits to constitute a "parachute payment" or (b) the amount of such
payments and benefits, after taking into account all federal, state and local
taxes, including the excise tax imposed under Section 4999 of the Code payable
by the Employee on such payments and benefits, if such amount would be greater
than the amount specified in Section 10.2(a), after taking into account all
federal, state and local taxes payable by the Employee on such payments and
benefits. Any reduction to any payment made pursuant to this Section 10.2 shall
be made consistent with the requirements of Section 409A of the Code.


10.3 At the time that payments are made under this Agreement that are reduced in
accordance with Section 10.2, the Employer shall provide the Employee with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Employer has received from auditors or
consultants (and any advice which is in writing shall be attached to the
statement).







--------------------------------------------------------------------------------





10.4 The Employer also shall pay to the Employee all professional fees and
expenses incurred by the Employee (including specifically legal, accounting and
tax advisory fees) (i) in disputing in good faith any issue relating to the
termination of the Employee's employment and the application, if any, of Section
10.2, (ii) in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement, or (iii) in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder. Such payments shall be made
within five (5) business days after delivery of the Employee's written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Employer reasonably may require.


10.5 In consideration of, and as a pre-condition to, receipt of any of the
payments or benefits set forth in this Section 10 or under Section 9 hereof,
Employee shall execute and deliver to Employer a written release no later than
thirty (30) days after the event of termination, in a manner compliant with the
respective requirements for release of claims under the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, pursuant to which
Employee shall fully and forever surrender, release, acquit and discharge the
Employer, and its principals, stockholders, directors, officers, agents,
administrators, insurers, subsidiaries, affiliates, employees, successors,
assigns, related entities, and legal representatives, personally and in their
representative capacities, and each of them (collectively, "Released Parties"),
of and from any and all claims for costs of attorneys' fees, expenses,
compensation, and all losses, demands and damage of whatsoever nature or kind in
law or in equity, whether known or unknown, including without limitation those
claims arising out of, under, or by reason of Employee's employment with the
Employer or any of the Companies, Employee's relationship with the Employer or
any of the Companies and/or any termination of Employee's employment
relationship and any and all claims which were or could have been asserted in
any charge, complaint, or related lawsuit. Notwithstanding the foregoing, no
such release shall constitute a waiver of, or in any manner restrict or limit:
(i) the Employee's rights of indemnification relating to his status as an
officer and/or director of the Employer, whether arising under Delaware law,
contractually, or under Employer's insurance coverage, and; (ii) Employee’s
rights as a shareholder, except that Employee waives any right to engage in any
litigation as a shareholder, whether as a class action participant or on a
derivative basis, based upon alleged acts or omissions during his employment or
while he was a director. If the thirty (30) day period during which Employee
must executive and deliver the written release contemplated by this Section 10.5
begins in one calendar year and ends in a second calendar year, the payments or
benefits set forth in this Section 10 or Section 9 hereof shall not commence
until the first day of the second calendar year.


11.    TERMINATION PROCEDURES


11.1 NOTICE OF TERMINATION. During the Term, any purported termination of the
Employee's employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 15 hereof. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Employee's employment under the provision so indicated. Further, with respect to
any purported termination of the Employee's employment after a Change in
Control, a Notice of Termination for Cause is required to include a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board which was
called and held for the purpose of considering such termination (after
reasonable notice to the Employee and an opportunity for the Employee, together
with the Employee's counsel, to be heard before the Board) finding that, in the
good faith opinion of the Board, the Employee was guilty of conduct set forth in
the definition of Cause herein, and specifying the particulars thereof in
detail.







--------------------------------------------------------------------------------





11.2 DATE OF TERMINATION. "Date of Termination," with respect to any purported
termination of the Employee's employment during the Term, shall mean the date of
the Employee's "separation from service" within the meaning of Section 409A of
the Code and Treasury Regulation Section 1.409A-1(h). Any Notice of Termination
relating to a termination for Disability shall be provided thirty (30) days
prior to the Date of Termination (provided that the Employee shall not have
returned to the full-time performance of the Employee's duties during such
thirty (30) day period). Any Notice of Termination relating to the termination
of the Employee's employment by the Employer for any other reason shall be
provided not less than thirty (30) days prior to the Date of Termination (except
in the case of a termination for Cause). Any Notice of Termination relating to
the termination of the Employee's employment by the Employee for any other
reason shall be provided not less than fifteen (15) days nor more than sixty
(60) days prior to the Date of Termination.


1.NO MITIGATION


The Employer agrees that, if the Employee's employment with the Employer
terminates, the Employee is not required to seek other employment or to attempt
in any way to reduce any amounts payable to the Employee by the Employer
pursuant to this Agreement. Further, the amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Employee as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Employee to the
Employer, or otherwise.


2.CONFIDENTIALITY; NON-COMPETITION AND NON-SOLICITATION


13.1 CONFIDENTIALITY. The Companies' methods, plans for doing business,
processes, pricing, compounds, customers and suppliers are vital to the
Companies and, to the extent not made public by the Companies, constitute
confidential information subject to the Companies' proprietary rights therein.
The Employee covenants and agrees that during the Term and at all times
thereafter, the Employee will not, directly or indirectly, make known, divulge,
furnish, make available or use, otherwise than in the regular course of the
Employee's employment by the Employer, any invention, product, process,
apparatus or design of any of the Companies, or any knowledge or information in
respect thereof (including, but not limited to, business methods and
techniques), or any other confidential or so-called "insider" information of any
of the Companies. This covenant shall apply without regard to the time or
circumstances of any termination of the Employee's employment. The covenants in
this Section 13.1 do not apply to information that Employee can affirmatively
demonstrate (i) is in the public domain through no act or omission of the
Employee; (ii) was lawfully in the Employee's possession prior to the date of
this Agreement; or (iii) was lawfully disclosed by a third party to the Employee
after the Date of Termination.


13.2 NON-COMPETITION AND NON-SOLICITATION. The Employee covenants and agrees
that during the period of one (1) year following any termination of the
Employee's employment, the Employee will not, directly or indirectly, either as
an individual for the Employee's own account or as an investor, or other
participant in, or as an employee, agent, or representative of, any other
business enterprise:


(i)solicit, employ, entice, take away or interfere with, or attempt to solicit,
employ, entice, take away or interfere with, any employee of the Employer or the
Companies if such employee was employed by the Employer or the Companies at any
time within six months of the Date of Termination; or


(ii)engage or participate in or finance, aid or be connected with any enterprise
which competes with the business of the Companies, or any of them.







--------------------------------------------------------------------------------





The geographical limitations of the foregoing shall include any country in which
the Companies or any of them shall be doing business as of such date of such
termination.


13.3 The Employee acknowledges that the covenants contained in this Section 13
are of the essence of this Agreement and said covenants shall be construed as
independent of any other provisions of this Agreement. Recognizing the
irreparable nature of the injury that could result from the Employee's violation
of any of the covenants and agreement to be performed and/or observed by the
Employee pursuant to the provisions of this Section 13, and that damages would
be inadequate compensation, it is agreed that any violations by the Employee of
the provisions of this Section 13, shall be the proper subject for immediate
injunctive and other equitable relief to the Employer.


14.    SUCCESSORS; BINDING AGREEMENT


14.1 In addition to any obligations imposed by law upon any successor to the
Employer, the Employer will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.
Failure of the Employer to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Employee to terminate the Employee's employment for Good
Reason after a Change in Control. Except as provided in this Section 14.1, this
Agreement shall not be assignable by either party without the written consent of
the other party hereto.


14.2 This Agreement shall inure to the benefit of and be enforceable by the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee shall
die while any amount would still be payable to the Employee hereunder (other
than amounts which, by their terms, terminate upon the death of the Employee) if
the Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
executors, personal representatives or administrators of the Employee's estate.


1.NOTICES


For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed, if to the Employee, to the address shown
for the Employee in the personnel records of the Employer and, if to the
Employer, to the address set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:


To the Employer:
Chief Legal Officer
A. Schulman, Inc.
3637 Ridgewood Road
Fairlawn, Ohio 44333


With a copy to:
J. Bret Treier
Vorys, Sater, Seymour and Pease LLP
106 South Main Street, Suite 1100
Akron, Ohio 44308





--------------------------------------------------------------------------------







2.MISCELLANEOUS


No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Employee and such officer as may be specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement supersedes all other agreements or representations,
written, oral or otherwise, express or implied, with respect to the subject
matter hereof which have been made by either party, except as expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Ohio. All references to sections of the Exchange Act or the Code shall be deemed
also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Employee has agreed. The obligations of the Employer and the Employee under this
Agreement which by their nature may require (partial or total) performance after
the expiration of the Term (including, without limitation, those under Sections
5 through 11 and Section 13 hereof) shall survive such expiration.


1.VALIDITY


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.


2.COUNTERPARTS


This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.


3.SETTLEMENT OF DISPUTES AFTER CHANGE IN CONTROL; ARBITRATION


After a Change in Control, all claims by the Employee for benefits under this
Agreement shall be directed to and determined by the Committee and shall be in
writing. Any denial by the Committee of a claim for benefits under this
Agreement shall be delivered to the Employee in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Committee shall afford a reasonable opportunity to the Employee
for a review of the decision denying a claim and shall further allow the
Employee to appeal to the Committee a decision of the Committee within sixty
(60) days after notification by the Committee that the Employee's claim has been
denied. Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Akron, Ohio, in
accordance with the rules of the American Arbitration Association with respect
to employment disputes then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, the Employee shall be entitled to
seek specific performance of the Employee's right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.


4.DEFINITIONS


For purposes of this Agreement, the following terms shall have the meanings
indicated below:


(A)"Annual Bonus" has the meaning set forth on Exhibit A.







--------------------------------------------------------------------------------





(B)"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


(C)"Board" shall mean the Board of Directors of the Employer.


(D)"Cause" for termination by the Employer of the Employee's employment shall
mean the following:


(I)Any act of fraud, embezzlement, misappropriation or conversion by the
Executive of the assets or business opportunities of the Employer;


(II)Conviction of the Employee of (or plea by the Executive of guilty to) a
felony (or a misdemeanor that originally was charged as a felony but was reduced
to a misdemeanor as part of a plea bargain);


(III)Intentional and repeated material violations by the Employee of the
Employer's written policies or procedures or intentional and material breach of
any contract with or violation of any legal obligation owed to the Employer
provided that a breach or violation shall be considered intentional and material
only if the Employee fails to cure to the best of the Employee's ability such
breach within thirty (30) days after delivery to the Employee of a notice from
the Board specifying such breach; or


(IV)Willful engagement in gross misconduct or intentional misrepresentation that
is materially and demonstrably injurious to the Employer, provided that such
breach is not cured within thirty (30) days after delivery to the Employee of a
written notice from the Board requesting cure.


For purposes of the above definition, no act or failure to act, on Employee's
part shall be deemed "willful" unless done, or omitted to be done, by the
Employee not in good faith and without reasonable belief that the Employee's act
or failure to act, was in the best interest of the Employer. In the event of a
dispute concerning the application of the definition of Cause, no claim by the
Employer that Cause exists shall be given effect unless the Employer establishes
to the Committee by clear and convincing evidence that Cause exists.


(E)    A "Change in Control" shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:


(I)the acquisition by any person (as defined under Section 409A of the Code), or
more than one person acting as a group (as defined under Section 409A of the
Code), of stock of the Company that, together with the stock of the Company held
by such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company;


(II)the acquisition by any person, or more than one person acting as a group,
within any twelve (12) month period, of stock of the Company possessing thirty
percent (30%) or more of the total voting power of the stock of the Company;


(III)a majority of the members of the Board is replaced during any twelve (12)
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or


(IV)    the acquisition by any person, or more than one person acting as a
group, within any twelve (12) month period, of assets from the Company that have
a total gross fair market value equal to or





--------------------------------------------------------------------------------





more than forty percent (40%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.


This definition of Change in Control shall be interpreted in a manner that is
consistent with the definition of "change in control event" under Section 409A
of the Code and the Treasury Regulations promulgated thereunder.


Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Employer immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Employer immediately
following such transaction or series of transactions.


Further, notwithstanding the foregoing, any event or transaction which would
otherwise constitute a Change in Control (a "Transaction") shall not constitute
a Change in Control for purposes of this Agreement if, in connection with the
Transaction, the Employee participates as an equity investor in the acquiring
entity or any of its affiliates (the "Acquiror"). For purposes of the preceding
sentence, the Employee shall not be deemed to have participated as an equity
investor in the Acquiror by virtue of (i) obtaining beneficial ownership of any
equity interest in the Acquiror as a result of the grant to the Employee of an
incentive compensation award under one or more incentive plans of the Acquiror
(including, but not limited to, the conversion in connection with the
Transaction of incentive compensation awards of the Employer into incentive
compensation awards of the Acquiror), on terms and conditions substantially
equivalent to those applicable to other executives of the Employer immediately
prior to the Transaction, after taking into account normal differences
attributable to job responsibilities, title and similar matters, (ii) obtaining
beneficial ownership of any equity interest in the Acquiror on terms and
conditions substantially equivalent to those obtained in the Transaction by all
other stockholders of the Employer, or (iii) passive ownership of less than
three percent (3%) of the stock of the Acquiror.


(A)Reserved.


(B)"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(A)"Committee" shall mean (i) the individuals (not fewer than three (3) in
number) who, immediately prior to a Potential Change in Control, constitute the
Compensation Committee of the Board, plus (ii) in the event that fewer than
three (3) individuals are available from the group specified in clause (i) above
for any reason, such individuals as may be appointed by the individual or
individuals so available (including for this purpose any individual or
individuals previously so appointed under this clause (ii)); provided, however,
that the maximum number of individuals constituting the Committee shall not
exceed five (5).


(B)"Companies" shall mean, collectively, the Employer and each entity which was,
is now and hereafter shall become a subsidiary of, or a parent of, the Employer,
together with their respective successors and assigns.


(C)"Continuation Pay" shall mean those payments so described in Section 8.2
hereof.


(D)"Date of Termination" shall have the meaning stated in Section 11.2 hereof.


(E)"Disability" or "Disabled" shall mean: (i) the Employee is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less





--------------------------------------------------------------------------------





than twelve (12) months; (ii) the Employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer; (iii) the Employee is determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board; or (iv) Employee's
physician renders a written opinion that Employee, by reason of any medically
determinable physical or mental impairment, is no longer capable of
substantially performing the duties contemplated by this Agreement.


(F)"Disability Period" shall have the meaning stated in Section 7.2 hereof.


(G)"Employee" shall mean the individual named in the first paragraph of this
Agreement.


(O)    "Employer" shall mean A. Schulman, Inc. and, except in determining under
Section 20(E) hereof whether or not any Change in Control of the Employer has
occurred, any successor to its business and/or assets which assumes and agrees
to perform this Agreement by operation of law, or otherwise.


(A)"Escrow Amount" has the meaning set forth in Section 4.3.


(B)"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(C)"Good Reason" for termination by the Employee of the Employee's employment
shall mean the occurrence (without the Employee's express prior written consent)
after any Change in Control, or after any Potential Change in Control, of any
one of the following acts by the Employer, or failures by the Employer to act,
unless such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:


(I)a diminution in the Employee's base compensation or incentive compensation
opportunity;


(II)the failure by the Company, to pay to the Employee any portion of the
Employee's current compensation, or to pay to the Employee any portion of an
installment of deferred compensation under any deferred compensation program of
the Employer, within seven (7) days of the date such compensation is due;


(III)the failure by the Company to continue in effect any compensation plan in
which the Employee participates immediately prior to the Change in Control which
is material to the Employee's total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Employee's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Employee's participation relative to other
participants, as existed at the time of the Change in Control;


(IV)the failure by the Company to continue to provide the Employee with benefits
substantially similar to those enjoyed by the Employee under any of the
Company's pension, life insurance, or disability plans in which the Employee was
participating at the time of the Change in Control, the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits or deprive the Employee of any material fringe benefit enjoyed by the
Employee at the time of the Change in Control, or the failure by the Company to
provide the Employee with the number of paid vacation days to which the Employee
is entitled on the basis of years of service





--------------------------------------------------------------------------------





with the Company in accordance with the Employer's normal vacation policy in
effect at the time of the Change in Control; or


(V)a diminution in the Employee's title, authority, duties, responsibilities or
reporting relationship;


(VI)a reassignment of the Employee to an office location twenty-five (25) miles
or more from the office location of the Employee prior to a Change in Control,
except for required travel to an extent substantially consistent with the
Employee's business travel obligations prior to a Change in Control;


(VII)the failure by the Company, in the event the Employee consents to a
relocation at the request of the Company or its successor, to pay (or reimburse
the Employee) for all reasonable moving expenses incurred by the Employee
relating to a change of the Employee's principal residence in connection with
such relocation and to indemnify the Employee against any loss realized on the
sale of the Employee's principal residence in connection with any such change of
residence; or


(VIII)any purported termination of the Employee's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 11.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.


The Employee's right to terminate the Employee's employment for Good Reason
shall not be affected by the Employee's incapacity due to physical or mental
illness. The Employee's continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.


For purposes of any determination regarding the existence of Good Reason, any
claim by the Employee that Good Reason exists shall be presumed to be correct
unless the Employer establishes to the Committee by clear and convincing
evidence that Good Reason does not exist.


(S)    "Notice of Termination" shall have the meaning stated in Section 11.1
hereof.


(T)    "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Employer or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Employer or any of its subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Employer
in substantially the same proportions as their ownership of stock of the
Employer.


(U)    "Potential Change in Control" shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:


(I)the Employer enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control within six (6) months following the
Date of Termination;


(II)the Employer or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;


(III)any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Employer representing fifteen percent (15%) or more of either
the then outstanding shares of common





--------------------------------------------------------------------------------





stock of the Employer or the combined voting power of the Employer's then
outstanding securities; or


(IV)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


(V)    "Severance Payments” shall mean those payments described in Section 10.1
hereof.


(W)    "Term" shall mean the period of time described in Section 4.1 hereof
(including any extension or continuation described therein).


(W)    "Termination Pay" shall mean those payments so described in Section 8.2
hereof.


21.    SECTION 409A OF THE CODE


It is intended that this Agreement comply with Section 409A of the Code and the
Treasury Regulations promulgated thereunder (and any subsequent notices or
guidance issued by the Internal Revenue Service), and this Agreement will be
interpreted, administered and operated accordingly. Nothing herein shall be
construed as an entitlement to or guarantee of any particular tax treatment to
the Employee.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(the corporate signatory by the respective officer duly authorized) as of the
day and year first above written.


EMPLOYEE:    EMPLOYER:
A. Schulman, Inc.




/s/ Joseph M. Gingo                    By: /s/ Andrean Horton            
Joseph M. Gingo                Name:    Andrean Horton
Its:    Executive Vice President and
Chief Legal Officer    











































--------------------------------------------------------------------------------





EXHIBIT A


1.
Employee's initial annual Base Salary will be $920,000.



2.
Upon the effective date of the Agreement, Employee will receive the following
initial grants under the Company’s long-term equity incentive plans: (i) an
award of 25,000 full-value shares subject to immediate vesting, and (ii) an
award of 125,000 restricted stock units subject to three-year vesting on a
pro-rata basis (one-third on each anniversary of the date of grant).



3.
Employee will be entitled to participate in the Company's management bonus
program ("Bonus Program") each fiscal year or partial fiscal year of the Company
occurring during the Term of this Agreement commencing with the 2017 fiscal
year. Unless otherwise mutually agreed, the Employee will participate in the
Bonus Program at a target level of 100% of Employee’s Base Salary, with leverage
ranging from 0% to 200% based upon performance metrics determined by the
Compensation Committee ("Annual Bonus").



4.
Employee will be eligible for restricted stock and performance stock grants,
stock options/grants and other discretionary awards and/or cash equivalents as
approved by the Board consistent with the Company's long-term equity incentive
plans (provided that all such awards shall be subject to performance-based
vesting), compensation philosophy and annual benchmarking, commencing with the
annual grant cycle for the 2017 fiscal year. The target level of Employee's
initial long-term incentive award shall be 150% of the Employee’s Base Salary,
with leverage ranging from 0% to 200% based upon performance metrics determined
by the Compensation Committee. Consistent with the terms of the Company’s
standard form of award agreement, Employee will immediately vest in the number
of performance-based long-term incentive awards at the “target” level of
performance in the event of a Change in Control during a performance period.



5.
Employee will be eligible for five weeks of paid vacation during each calendar
year as an executive officer of the Company, which shall be taken in accordance
with, and otherwise subject to, Employer's vacation rules and policies.







































9/21/2016 25283686 V.14





--------------------------------------------------------------------------------












